Citation Nr: 1729513	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  06-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for genital herpes.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from March 1974 to April 1974, and in the United States Navy from May 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  

The Veteran was scheduled for a Board hearing in October 2016, and was provided notice of the same in September 2016.  However, as he subsequently cancelled the hearing, and has not since requested that it be rescheduled, his pending hearing request is considered withdrawn.  See 38 C.F.R. § 20.702 (e).

In December 2016, the Board reopened the claim of entitlement to service connection for a left knee disability, and remanded that issue, as well as the issues of entitlement to service connection for a lumbar spine disability and genital herpes, for additional development of the record.  The Board also granted service connection for a gastrointestinal disability, and that grant was effectuated by the Agency of Original Jurisdiction (AOJ) in an April 2017 rating decision; as such, that issue is no longer in appellate status.  

The issues of entitlement to service connection for a left knee disability and genital herpes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic lumbar spine disability was not manifest in service and is unrelated to service; scoliosis is a congenital defect and is unrelated to service.



CONCLUSION OF LAW

A lumbar spine disability, to include scoliosis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

A September 2010 letter notified the Veteran of the evidence necessary to support his claim.  This correspondence notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service and VA treatment records have been associated with the electronic claims file.  A VA examination was conducted, and the Board finds that it is adequate for the purpose of deciding the claim, as it was performed by a skilled provider who reviewed the Veteran's history and explained the rationale underlying her findings and conclusions.    

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

Service connection is prohibited for congenital defects, including congenital scoliosis.  See 38 C.F.R. § 4.9; see also VAOPGCPREC 82-90 (July 18, 1990) (discussing prohibition against granting service connection for congenital defects).  The Board also notes in this regard that scoliosis is defined as an appreciable lateral deviation in the normally straight vertical line of the spine.  See Dorland's Illustrated Medical Dictionary 1669 (30th ed. 2003).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records reflect that the Veteran complained of low back pain in November 1977.  The assessment was muscle strain.  In December 1977, the Veteran reported low back pain for one month.  The impression was trapezius muscle strain with spasm.  On separation examination in April 1978, the Veteran's spine was normal.  

A June 1981 VA imaging report was interpreted as revealing slight scoliosis with concavity to the right.  The radiologist noted that this was probably positional in nature.  He indicated that bony structures appeared to be intact.  An August 1983 VA imaging report indicates lumbar scoliosis, concave to the right.  Notably, both of these reports were based on studies for the Veteran's gastrointestinal complaints, and the findings regarding the Veteran's spine were incidental and not related to any complaint of back symptoms.  

In a June 2010 statement, R.S.N., M.D. indicated his belief that the Veteran's low back problems probably existed prior to enlistment, but were aggravated by service.  Dr. N. indicated that the back condition was a growth problem.  An associated examination report by Dr. N. indicates scoliosis of the thoracolumbar spine and mild thoracic rib prominence.  He stated that there were no degenerative changes of the thoracic or lumbar spine.  He noted that he had reviewed health records from 1978 showing low back pain and muscle stiffness.  He concluded that scoliosis appeared to be atraumatic, and that the Veteran's back pain might be related to scoliosis.  

A VA problem list printed in July 2010 does not include any reference to the spine.  

A September 2010 statement from the Veteran notes that he had experienced progressively worsening symptoms associated with his lumbar spine.  

A March 2011 VA primary care record notes that spine films six months previously had shown scoliosis.  The Veteran denied radicular pain.  

A September 2012 VA orthopedic surgery record notes the Veteran's report of lumbar spine problems.  

On VA examination in January 2017, the examiner recited an extensive review of the evidence.  She provided a diagnosis of scoliosis.  She acknowledged the Veteran's report that his current back pain began during service and had continued since then, and noted that he was diagnosed with trapezius strain during service.  She indicated that an initial VA assessment in 2009 was silent with respect to complaints of back pain.  She also acknowledged the statement by Dr. N.  She concluded that the Veteran's scoliosis was most likely a congenitally acquired condition or developmental defect rather than a developmental disease, noting that as many as 16 percent of young adults aged 18 to 22 met the criteria for scoliosis in a 1977 study.  She noted that service treatment records were silent for curvature of the spine or other findings consistent with clinically significant scoliosis.  She determined that the condition was clearly not aggravated by service, noting that it was surprisingly minimal by description and better than expected for the Veteran's age in 2011.  The examiner further opined that there was no objective evidence of residuals of congenital scoliosis.  She noted that the service treatment records reflected mechanical strain that resolved, and were silent for continuation of back pain and chronic or recurrent back issues.  She indicated that any current lumbar strain was most likely due to mechanical insult within the past one to three weeks and was clinically expected to resolve in six to eight weeks with or without treatment.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed lumbar spine disability.  The weight of the evidence does not credibly demonstrate low back pathology in proximity to service or within years of separation.  In fact, the first post-service findings referable to scoliosis date to 1981, and the first complaints referable to spine symptoms date to 2010.  Moreover, as evidenced by review of the medical records and VA examination report, there is no clinical evidence of arthritis; therefore, presumptive service connection is not warranted.  

The Board also notes that the VA examiner concluded that the claimed lumbar spine disability is a congenital defect that was not aggravated by service.  This examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination.  In assigning high probative value to the VA examiner's opinion, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements.     

The Veteran contends that he has a lumbar spine disability that is related to service.  However, the only diagnosis of record is scoliosis.  Contrary to the Veteran's assertions, the evidence clearly shows that scoliosis is a congenital defect (as the VA examiner stated in January 2017).  The VA examiner's opinion concerning the congenital nature of the Veteran's scoliosis was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, as stated above, it is undisputed that service connection is prohibited for congenital defects.  The Veteran has not identified or submitted any evidence demonstrating that his scoliosis is not a congenital defect or that it is otherwise related to active service.  In summary, the Board finds that service connection for congenital scoliosis is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

To the extent that the Veteran asserts that he has a lumbar spine disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnosis because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For these reasons, the Board concludes that the claim of entitlement to service connection for a lumbar spine disability must be denied as the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability, to include scoliosis, is denied.



REMAND

Herpes

Service treatment records indicate that venereal warts were diagnosed in June 1974.  In November 1975, the Veteran complained or urethral discharge and redness of his tongue.  The impression was herpes.  

An April 1985 VA medical certificate references the Veteran's complaints of sores on his penis.  He noted that he had taken Bactrim for approximately five days.  He denied having experienced a similar rash in the past, but noted that he had experienced a reaction to a Sulfa drug many years previously.  The assessment was probable allergic reaction to Bactrim.  

An August 1986 VA treatment record indicates a diagnosis of fungal infection in the groin area.  The provider noted that there was no evidence of chancre lesions.  In March 1987, the Veteran reported swelling in the area of his prostate and pain in the scrotal area.  

In a September 2010 statement, the Veteran indicated that his initial outbreak of genital herpes occurred during service and was treated more than one time.  He noted that he had been treated several times annually since the initial outbreak.  He  also noted that he had self medicated his symptoms, which began as bumps or lesions that would eventually drain.  

A September 2010 VA urology record notes that the Veteran requested maintenance medication for herpes virus.  He described one outbreak every one or two years.  At that time, physical examination revealed benign genitalia and phallus.  The assessment did not include herpes.  

An additional September 2010 statement from the Veteran indicates that he was being treated for herpes at a VA facility, and had been prescribed Famcilovir that month.  Notably, a medication list included in a July 2011 VA treatment record includes this drug.  

VA problem lists dating to May 2013 include herpes genitalis; however, these records do not describe treatment for this diagnosis.  

On VA examination in January 2017, the examiner indicated that the record had been extensively reviewed.  She indicated that a diagnosis of herpes had been made in 1977.  She noted that at that time, it was treated with tincture of iodine.  She indicated that a 2011 VA treatment record showed a prescription for Famcilovir, last refilled in 2011.  She acknowledged the Veteran's report that he had outbreaks two to three times per year, but noted that there were no current reported outbreaks or residuals on examination.  She concluded that herpes had resolved without residuals, and noted that there had been no objective outbreak since 2011.  She pointed out that the condition was latent and could reoccur with unpredictable frequency.  

The examiner's discussion suggests that there was an outbreak of herpes in 2011; however, the records from 2011 refer to maintenance medication only.  Moreover, it is unclear, in light of the examiner's discussion, whether there is in fact objective evidence of a herpes outbreak at any time since service, to include in 2011.  Clarification should be sought.

Left Knee Disability  

In the December 2016 remand, the Board determined that an opinion by an August 2011 VA examiner was inadequate for the purpose of deciding this claim.  It pointed out that Dr. N. had identified records from 1978, but that the content of these records was unclear.  It directed that the Veteran be asked to submit such records, and that if the records were not obtained, to secure an addendum opinion from a provider other than the August 2011 examiner to determine the etiology of the Veteran's left knee disability.  While the Veteran was requested to identify or submit this relevant evidence in December 2016, he did not respond to this request.  Moreover, no addendum was obtained relative to the etiology of this claimed disability.  A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an addendum must be obtained that addresses the etiology of the Veteran's claimed knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the January 2017 examiner to determine whether a diagnosis of genital herpes is appropriate, and if so, the etiology of genital herpes.  The record should be made available to and reviewed by the examiner.  

No additional examination of the Veteran is needed unless the examiner determines examination is necessary.  All findings should be reported in detail.  

Following a review of the claims file, the examiner should specify whether a diagnosis of herpes has been warranted at any time since service.  If so, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such diagnosis is related to the Veteran's active duty service in any way.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In discussing her rationale, the examiner should specifically address the evidence of record, to include evidence regarding the diagnosis of herpes during service, and the prescription of maintenance medication for the control of herpes.    

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the examiner who conducted the January 2011 VA examination is not available, arrange to have the above reference opinions to be provided by a suitably qualified health care professional.  

2.  Obtain an addendum opinion from an examiner other than the August 2011 examiner to determine the etiology of the Veteran's current left knee disability.  The record should be made available to and reviewed by the examiner.  

No additional examination of the Veteran is needed unless the examiner determines examination is necessary.  All findings should be reported in detail.  

Following a review of the claims file, the examiner should identify all current disability of the left knee.   With respect to each diagnosis present, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee disorder (to include degenerative joint disease; osteoarthritis; torn medial meniscus; chondromalacia of the medial femoral condyle, medial and lateral tibial plateaus, patella and trochlea; and small tibial osteophyte and moderated effusion with scars) had its onset during service or is otherwise the result of service.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In discussing his or her rationale, the examiner should specifically address the evidence of record, to include the Veteran's in-service complaint of left knee pain in June 1974, and Dr. Neff's June 2010 statement indicating that the Veteran's left knee complaints are service related.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Review the examination reports for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


